           Case 20-31175 Document 3 Filed in TXSB on 02/24/20 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 In re:                                               §       Case No. 20-31175
                                                      §
 GRANITE TRUCKING, INC.,                              §       Chapter 11
                                                      §
             Debtor                                   §
                                                      §

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

          Pursuant to Rules 2002, 3017(a), 9010(b) and 9013 of the Federal Rules of Bankruptcy
Procedure, Melody G. Anderson of the Wright Law Group, PLLC hereby appears on behalf of
Paradigm Equipment Finance Inc., a creditor and party-in-interest in the above-captioned case,
and requests that all notices given, and all pleadings, motions, orders and other documents served,
in the above-captioned case be given and served to:
                                   Melody G. Anderson, Esq.
                                 WRIGHT LAW GROUP, PLLC
                                4470 W. Sunset Blvd., Suite 90003
                                     Los Angeles, CA 90027
                                    Tel. & Fax: 310-256-2519
                                       mga@replevin.com

Dated: February 24, 2020
                                             Respectfully submitted,

                                             WRIGHT LAW GROUP, PLLC

                                                  /s/ Melody G Anderson
                                             By: _______________________
                                             Melody G. Anderson
                                             CA State Bar No. 173875
                                             Southern District of Texas ID No. 3071089
                                             4470 W. Sunset Blvd., Suite 90003
                                             Los Angeles, CA 90027
                                             Tel. & Fax: 310-256-2519
                                             mga@replevin.com
                                             Attorneys for Creditor
                                             Paradigm Equipment Finance Inc.




                                                                                       Page 1 of 2
         Case 20-31175 Document 3 Filed in TXSB on 02/24/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 24, 2020, a true and correct copy of the
foregoing NOTICE OF APPEARANCE AND REQUEST FOR NOTICE has been served by U.S.
Mail or electronically via the Court’s CM/ECF Notice of Electronic Filing as follows:

Debtor - by U.S. Mail
Granite Trucking, Inc.
P.O. Box 701
Marble Falls, TX 78654

Counsel for Debtor – via CM/ECF to ecf@beustring.com
Russell Van Beustring, Esq.
6200 Savoy Dr., Suite 1150
Houston, TX 77036

U.S. Trustee – via CM/ECF to ustpregion07.hu.ecf@usdoj.gov & Hector.Duran.Jr@usdoj.gov
Hector Duran, Jr.
Office of the U.S. Trustee
515 Rusk Ave., Suite 3516
Houston, TX 77002

                                             /s/ Melody G Anderson
                                            ________________________
                                            Melody G. Anderson




                                                                                     Page 2 of 2
